Citation Nr: 1816445	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for neurological disability of the bilateral upper extremities, to include as secondary to type II diabetes mellitus and as a result of exposure to herbicides. 

2. Entitlement to service connection for neurological disability of the bilateral lower extremities, to include as secondary to type II diabetes mellitus and as a result of exposure to herbicides. 

3. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and F.R.


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in May 2014. A transcript is of record. 

Since then, in March 2015, the Board remanded the Veteran's claims for audiological and neurological examinations.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Veteran was provided an audiological examination in October 2016 and neurological examinations in October and November 2016. 



FINDINGS OF FACT

1. The competent and probative evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the bilateral upper extremities as a result of his service-connected type II diabetes mellitus. 

2. The competent and probative evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the bilateral lower extremities as a result of his service-connected type II diabetes mellitus. 

3. The Veteran has had no worse than Level I hearing loss in either his left or right ear, with no exceptional patterns of hearing loss in either ear. 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetic neuropathy of the upper bilateral extremities have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

2. The criteria for service connection for diabetic neuropathy of the lower bilateral extremities have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

3. Throughout the rating period on appeal, the criteria for entitlement to a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the service connection issues for neurological disability of the bilateral upper and lower extremities, the Board is granting the full benefit sought on appeal so any error in the duty to notify or assist is harmless.  The Board has considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative has alleged any deficiencies in VA's duties to notify and assist. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Analysis and Criteria

The Veteran contends that his peripheral neuropathy of the upper and lower bilateral extremities is the result of his service-connected diabetes mellitus. Additionally, he asserts that his bilateral hearing loss warrants a compensable rating.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.10(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a), (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

Neuropathy of the Upper and Lower Bilateral Extremities

As noted above, the Veteran contends that his neuropathy of the upper and lower bilateral extremities is secondary to his service-connected type II diabetes mellitus. The Board finds the competent evidence is in equipoise on this point and grants service connection, as explained next.

The Veteran has a current service-connected disability- type II diabetes mellitus. 
In October 2016, the Veteran was diagnosed with diabetic poly neuropathy of the upper and lower bilateral extremities. See 11/15/2016, C&P Examination - Diabetic, at p. 1. The examiner noted that the Veteran's elevated A1C showed that his diabetes mellitus was uncontrolled, which in turn explained why his neuropathy was worsening. Id. at p. 7. 

The Board also notes a negative VA examination from November 2016. In this examination, the examiner listed other possible causes of the Veteran's neurological disabilities, in addition to potential alternative causes for his already service-connected diabetes mellitus. See 11/15/2016, C&P Examination - Peripheral, at p. 2. ("I cannot even attribute his diabetes to possible pesticide exposure in the service as he has had two other major contributing factors to the development of diabetes."). The examiner also explains other possible causes, but is unable to base her opinion on the actual record. She believed that alcoholism, and the accompanying vitamin B12 deficiency, could cause peripheral neuropathy symptoms. Id. However, she notes that there is no lab work that indicates a vitamin B12 deficiency. Id. Alternatively, the examiner suggests that the Veteran's use of the drug Mirtazapine could have contributed to his diabetes. Id. Lastly, she lists alternative causes of peripheral neuropathies, but the Board notes that it is a blanket statement rather than specific to the Veteran's case. Id. at 5. The Board places less probative weight on this opinion because it is speculative, does not rely on the Veteran's medical record, and offers alternative causes that could have caused the Veteran's peripheral neuropathy - she does not state that these alternatives were more likely to cause his disability. 

Therefore, the Board finds the probative evidence regarding whether the Veteran has diabetic neuropathy of the upper and lower extremities to be at least in equipoise. The October 2016 VA examiner stated the Veteran's uncontrolled and service-connected type II diabetes mellitus worsened the Veteran's diagnosed diabetic neuropathy. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has neurological disabilities in his bilateral upper and lower extremities, to include diabetic neuropathy. Accordingly, service connection is granted for neuropathy of the bilateral upper and lower extremities.

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage is based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests. See 38 C.F.R. §§ 4.85-4.87. An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test. 38 C.F.R. §4.85(a). Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The rating criteria for hearing loss provide tables for combining the level of loss in the ears. Table VI is used to determine a Roman numeral designation for each ear based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. Table VIA designates a Roman numeral based on the average puretone thresholds only. Table VI is typically used, but Table VIA may be used for exceptional patterns of hearing loss. After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for impairment in both ears. 38 C.F.R. §§ 4.85, 4.86. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b). 

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment. See 38 C.F.R. § 4.86. All applicable tests include valid pure tone and speech discrimination scores. As such, Table VI applies. See 38 C.F.R. §§ 4.85, 4.86. 

The Veteran has been assigned a noncompensable rating throughout the period on appeal. The Board has reviewed the evidence, and finds that the Veteran's bilateral hearing loss disability does not warrant a compensable rating, as discussed below. 

The Veteran underwent a VA examination in January 2011, and his results were as follows:

Right Ear

A
B
C
D
E
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
35
30
30
45
50

Left Ear

A
B
C
D
E
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
35
30
30
50
90

The puretone average in the right ear was 39 decibels and 50 decibels in the left ear. Speech recognition scores were 96 percent in both ears. See 3/27/2011, VA Examination, at p. 2. Such findings translate to Level I in both ears. 38 C.F.R. § 4.85, Table VI. Applying Table VII, DC 6100, this equates to a 0 (zero) percent disability rating. 

In October 2016, the Veteran underwent another VA examination, and his results were as follows:

Right Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
30
30
30
50
45
70
80

Left Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
30
35
40
60
90
105
90+

The puretone average in the right ear was 39 decibels and 56 decibels in the left ear. Speech recognition scores were 96 percent in both ears. See 11/15/2016, C&P Examination, at p. 1-2. Such findings translate to Level I in both ears. 38 C.F.R. § 4.85, Table VI. Applying Table VII, DC 6100, this equates to a 0 (zero) percent disability rating. 

The Board acknowledges the Veteran's statements and testimony regarding his hearing loss. Specifically, he asserts that he is unable to hear in crowds and restaurants, asks people to repeat themselves and turns the volume on the television almost all the way up. See 6/10/2014, Hearing Transcript, at p. 4-6. In this regard, at the 2011 VA examination report reflects that the Veteran's ability to hear and understand conversational speech in an employment setting would be difficult and that background noise would complicate his ability to discriminate speech and localize sound direction. Additionally, at the 2016 VA examination, the Veteran stated that the functional impact of his hearing loss was that he must ask people to repeat themselves for him to understand.

The Board notes that the Veteran is competent to report these symptoms, and the Board also finds him credible, as the statements on these points are consistent. See Jandreau, 492 F.3d at 1377. Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above. As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability because they directly address the rating criteria for the Veteran's hearing loss. The Board notes that VA's Schedule for Rating Disabilities has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Additionally, as documented by VA examination 5 years apart, the competent and probative evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate. See Fenderson, 12 Vet. App. 126-27.

Accordingly, this claim must be denied. The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against a compensable rating. Under these circumstances, the doctrine is not applicable. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a neurological disability of the bilateral upper extremities, secondary to service-connected type II diabetes mellitus, is granted.  

Service connection for a neurological disability of the bilateral lower extremities, secondary to service-connected type II diabetes mellitus, is granted. 

A compensable rating for bilateral hearing loss is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


